11-5245
    Chen v. Holder
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A089 918 955
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 15th day of August, two thousand thirteen.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             GERARD E. LYNCH,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    ZENG NONG CHEN,
             Petitioner,

                     v.                                    11-5245
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Benjamin B. Xue, Law Offices of
                                  Benjamin B. Xue, P.C., New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Eric Warren Marsteller,
                                  Senior Litigation Counsel; Daniel
                         Eric Goldman, Office of Immigration
                         Litigation, United States Department
                         of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Zeng Nong Chen, a native and citizen of

China, seeks review of a November 28, 2011, order of the

BIA, affirming the May 5, 2010, decision of an Immigration

Judge (“IJ”), pretermitting his application for asylum, and

denying withholding of removal and relief under the

Convention Against Torture (“CAT”).1    In re Zeng Nong Chen,

No. A089 918 955 (B.I.A. Nov. 28, 2011), aff’g No. A089 918

955 (Immig. Ct. N.Y. City May 5, 2010).    We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.    See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    “The

substantial evidence standard of review applies and we

uphold the IJ's factual findings if they are supported by

       1
           Chen does not challenge the IJ’s denial of this CAT
  claim.
                               2
reasonable, substantial and probative evidence in the

record.”   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

2009) (citation and internal quotation marks omitted).     For

asylum applications such as Chen’s, governed by the

amendments made to the Immigration and Nationality Act by

the REAL ID Act of 2005, the agency may, “[c]onsidering the

totality of the circumstances . . . base a credibility

determination on the demeanor, candor, or responsiveness of

the applicant,” or any inconsistency or omission in the

applicant’s statements, “without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of

the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); see

also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163 (2d Cir.

2008) (same).

    Chen challenges the agency’s adverse credibility

determination.   However, the agency, in making its

determination, reasonably relied on the inherent

implausibility of Chen’s claim that, following a police raid

on his regular Falun Gong practice group in front of a

friend’s house, in which Chen narrowly escaped arrest, the

group relocated to a public park to continue their Falun

Gong practice, despite Chen’s fear of arrest.   See Xiao Ji


                              3
Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.16 (2d

Cir. 2006) (upholding an implausibility finding as to a

petitioner’s claim that she went into hiding to avoid

officials and yet continued working in a location where the

officials were likely to find her).   Because the IJ’s

implausibility finding was based on the record, we cannot

conclude that a reasonable adjudicator would be compelled to

find otherwise.   See Siewe v. Gonzales, 480 F.3d 160, 168-69

(2d Cir. 2007) (noting that, while “bald” speculation is an

impermissible basis for an adverse credibility finding,

“[t]he speculation that inheres in inference is not ‘bald’

if the inference is made available to the factfinder by

record facts, or even a single fact, viewed in the light of

common sense and ordinary experience”); Wensheng Yan v.

Mukasey, 509 F.3d 63, 67 (2d Cir. 2007) (holding that if

“the reasons for the [IJ’s] incredulity are evident,” the

implausibility finding is supported by substantial

evidence).

    The agency also reasonably relied, in part, on Chen’s

demeanor in finding him not credible, noting that while he

was initially forthright in answering questions, he later

hesitated for long periods before answering questions, gave


                              4
unresponsive answers, or gave no answer at all.       Because

demeanor is “virtually always evaluated subjectively and

intuitively,” an IJ’s assessment of an applicant’s demeanor

merits “great deference.”     Tu Lin v. Gonzales, 446 F.3d 395,

400 (2d Cir. 2006); see also Shu Wen Sun v. BIA, 510 F.3d
377, 381 (2d Cir. 2007) (noting that an IJ, as a first-hand

observer, is best situated to assess demeanor).       This is

especially true when, as here, the agency has identified

other testimonial bases for its credibility determination.

See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109

(2d Cir. 2006) (“We can be still more confident in our

review of observations about an applicant’s demeanor

where . . . they are supported by specific examples of

inconsistent testimony.”).

    The agency found that Chen’s failure to provide

sufficient objective corroborative evidence further

undermined his credibility.     See Biao Yang v. Gonzales, 496
F.3d 268, 273 (2d Cir. 2007) (“An applicant's failure to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question.”).       Though Chen submitted letters


                                5
from his mother and from a friend, Jing Rong Shi, the agency

reasonably accorded minimal weight to this evidence because

the letters were unsworn and prepared by interested parties

who could not be cross-examined.    See Xiao Ji Chen, 471 F.3d

at 342 (finding that the weight accorded to an applicant’s

evidence lies largely within the discretion of the agency).

    In light of the demeanor, implausibility, and

corroboration findings, the agency’s adverse credibility

determination is supported by substantial evidence, and

provided a valid basis for the denial of withholding of

removal.    See Xiu Xia Lin, 534 F.3d at 167.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, Petitioner’s

motions for a stay of removal are DENIED as moot.



                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               6